DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,036,986 in view of Stojanovic et al. (US Pub. No. 2019/0050648 A1 hereinafter “Stojanovic”) in view of Xu et al. (US 2020/0082614 A1 – hereinafter “Xu”). The §103 rejection below shows how Stojanovic teaches a final position for the first semantic position estimate and how Xu teaches “aligning the semantic position estimate with a physical feature that corresponds with the object to provide … that is a two-dimensional position.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Pub. No. US 2020/0103236 A1 hereinafter “Adams”) in view of Stojanovic et al. (US Pub. No. 2019/0050648 A1 hereinafter “Stojanovic”) in view of Xu et al. (US 2020/0082614 A1 – hereinafter “Xu”).
Claim 1:
Adams discloses a computer-implemented method comprising: 
receiving, by a computing system, a geometric map (¶10 discloses “map data can include three-dimensional data (e.g., LIDAR data) captured by an autonomous vehicle as the autonomous vehicle traverses an environment”; ¶22 disclose “An example 104 illustrates map data 106 (e.g., LIDAR data)”) and a semantic map (¶22 discloses “the map element(s) can comprise annotations added to the map data to designate areas of the map data 
associated with semantic information (e.g., a crosswalk area)”; ¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection) associated with a geographic area (¶1 discloses “vehicles navigating within the environment”), the semantic map comprising semantic data associated with vehicle navigation (¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection); 
generating, by the computing system, a an object represented contained in the semantic map based on semantic data location information associated with the object (¶84 discloses “map element can define a location, an extent, and semantic information associated with the map element”); 
t; 
applying, by the computing system, one or more three-dimensional semantic labels to the geometric map based on the final position of the (¶31 discloses map data that is semantically labeled including a crosswalk, a parking area on the sides of a road, a stop line at an intersections, and a drive corridor for a vehicle to travers as the vehicle navigates an intersection); and 
generating, by the computing system, a warped semantic map, by warping the semantic map based on the one or more three-dimensional semantic labels (Abstract discloses “semantic information associated with an environment… A trajectory associated with the map data can be updated, such as when aligning one or more trajectories in response to a loop closure, updated calibration, etc. The transformation between a trajectory and an updated trajectory can be applied to map elements to warp the map elements so that they correspond to the updated map data”; ¶12 discloses a warped map element; Fig. 5, steps 514, 536, 548 and ¶¶45-47 and 51-58 disclose a warped map point; Fig. 5, 522 discloses a warped map point 522 and warped map points 554; Fig. 6, 644 and ¶¶82-86 disclose “a map element warping component 644”, “a map element can define a location, an extent, and semantic information associated with the map element”, and “updated trajectory for use in generating warped map elements”; ¶¶93-95 and Fig. 7, 712 and 716 disclose a warped map element).  
Adams disclose all of the subject matter as described above except for specifically teaching a final position for the first semantic position estimate.  However, Stojanovic in the same field of endeavor teaches a final position for the first semantic position estimate (¶82 discloses the “fine localizer 174 determines a more accurate and precise location/position and/or orientation of vehicle 104, as compared to the course localizer 162.  Final localizer 174 may associate the coordinate system of the semantic map with the semantic image based on the image registration performed by semantic image/map register 172” and “determine the location/position, as well as the orientation, of vehicle 104 based on the correlation of the semantic concepts depicted in the registered semantic map and the semantic image”; ¶95 in connection with Fig. 9C discloses generating a final, aerial-view semantic map; ¶99 in connection with Fig. 10A disclose a method of finding a final, aerial view semantic map).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Adams and Stojanovic before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to optimize the driving route for autonomous vehicle localization taking into account environmental conditions (Stojanovic ¶2).  This motivation for the combination of Adams and Stojanovic is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Adams disclose all of the subject matter as described above except for specifically teaching “aligning the semantic position estimate with a physical feature that corresponds with the object to provide … that is a two-dimensional position.”  However, Xu in the same field of endeavor teaches “aligning the semantic position estimate with a physical feature that corresponds with the object to provide … that is a two-dimensional position.” (¶48 discloses the “the 3D data and 2D data 104 are analyzed to obtain a high-fidelity 3D map dataset 108 representing the static aspects of the physical environment … the 3D map dataset includes semantic types ( e.g., lane markings … identified in the physical environment in order to
facilitate the alignment of the 3D map dataset with 2D data (e.g., videos) of the physical environment (emphasis added)”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Adams and Xu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the representation of the physical environment by integrating 2D and 3D data (Xu ¶¶3-5).  This motivation for the combination of Adams and Xu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 12, and 17. 
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 1, further comprising: receiving a set of images associated with the geometric map (Adams ¶¶ 24, 38, 95, and 118 discloses map elements comprise geometric primitives; Stojanovic ¶41 disclose “geometric perspective mapping”, ¶65, ¶76 discloses “geometric transformations of the pixels of terrestrial-view visual image 600”).
Claims 3 , 13, and 18. 
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 2, further comprising: applying the semantic position estimate to a first image of the set of images (Stojanovic Abstract discloses real-time images, ¶10 discloses “2D real-time aerial-view semantic images”; Adams ¶67) and estimating a position of the object within the first image (Stojanovic ¶¶ 82, 95 and 99).
Claims 4, 14, and 19.
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 3, wherein aligning the semantic position estimate includes receiving the final position for the semantic position estimate, including the two-dimensional position for the semantic position estimate within the first image (Stojanovic ¶¶ 82, 95 and ¶99 discloses a final semantic position estimate, ¶¶84-85 discloses “the semantic map may be a 2D aerial-view semantic map,” ¶¶87, 89, and 101).
Claims 5, 15, and 20.
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 4, wherein receiving the final position for the semantic position estimate comprises: receiving a user input adjusting a position of the semantic position estimate within the first image (Adams ¶15 discloses “the map element and/or the map element control points can be manually associated to the map data and may be adjusted manually”).
Claim 6.
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 4, wherein receiving the final position for the semantic position estimate comprises: adjusting a position of the semantic position estimate within the first image using a machine learning model (Adams ¶15 discloses “the map element and/or the map element
control points can be manually associated to the map data and/or can be added using
machine learning techniques”).
Claim 9.
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 1, wherein warping the semantic map based on the one or more three-dimensional semantic labels (Stojanovic Abstract and throughout the disclosure discloses semantic labels;
Adams ¶31 discloses semantic labels) includes executing an optimization problem that warps the semantic map based on a set of constraints (Stojanovic ¶2 discloses “a somewhat optimized route”; Adams ¶12 discloses “a plurality of map elements can be warped to a plurality of warped map elements using a least squares optimization algorithm”, ¶¶56-58, 62, 100, 115).
Claim 10. 
The combination Adams, Stojanovic, and Xu discloses the computer-implemented method of claim 1, further comprising layering (Stojanovic ¶71 discloses “visual images may be … layered”) the warped semantic map (Adams ¶¶22, 31 discloses map data associated with semantic information) onto the geometric map (Adams ¶¶ 10, 22 discloses a geometric map).
Claim 11:
The combination of Adams, Stojanovic, and Xu discloses the elements recited in claim 11 for at least the reasons discussed in claim 1 above. Claim 1 does not recite the claim limitations:
“A system comprising: at least one processor; and a memory storing instructions that, when
executed by the at least one processor, cause the system to perform.” Adams Fig. 6, 616, 618
634, and 636 and ¶¶ 61, 79, 82, 88, and 91 reads on these limitations.
Claim 16:
The combination of Adams, Stojanovic, and Xu discloses the elements recited in claim 16 for at least the reasons discussed in claim 1 above. Claim 1 does not recite the claim limitations:
“A non-transitory computer-readable storage medium including instructions that, when
executed by at least one processor of a computing system, cause the computing system to
perform a method comprising.” Adams Fig. 6, 616, 618 634, and 636 and ¶¶61, 79, 82, 88, and
91 reads on these limitations.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666